Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie I, drawn to FIGS, 2A-2F, claims 1-6 and 21 in the reply filed on 02/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Zierak (Pub. No.: US 2019/0273132) filed in the IDS on 03/11/2020.
Re claim 1, Zierak, FIG. 4 teaches a semiconductor structure comprising: 
a semiconductor substrate (14); and 
a semiconductor-on-insulator region (18/16/34/12/30) above the semiconductor substrate, and comprising: 
a lower semiconductor layer (12, ¶ [0011]) on the semiconductor substrate; 
an upper semiconductor layer (34, [0020]) above and physically separated from the lower semiconductor layer by at least one cavity, 
wherein upper portions of openings (22 of FIG. 3) extend through the upper semiconductor layer to the at least one cavity (26), and 
wherein lower portions of the openings are aligned below the upper portions and extend through the lower semiconductor layer (12) from the at least one cavity to the semiconductor substrate; 
a dielectric layer lining (30) the at least one cavity and further extending into the upper portions of the openings; and 
an additional semiconductor layer (18, [0013]) within the upper portions of the openings above the dielectric layer.
Re claim 2, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, wherein the semiconductor-on-insulator region further comprises a lower semiconductor layer (12, [0016]) between the semiconductor substrate (14) and the insulator-containing cavities (18/16/34/30).
Re claim 3, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, wherein each plug comprises any of: 
an insulator plug (30) filling an opening; 
a semiconductor plug (34) filling an upper portion of an opening; and 
a semiconductor-on-insulator plug (30/34) comprising a semiconductor section (34) filling an upper portion of an opening and an insulator (30) section filling a lower portion of the opening below the upper portion.
Re claim 4, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, wherein each insulator-containing cavity contains any of: 
a dielectric layer (30); 

a dielectric layer (30) and encapsulating a pocket of trapped air, of trapped gas or under vacuum, and wherein each insulator-containing cavity (30/34/26) is lined with any of a dielectric layer (30) and an epitaxial semiconductor layer (34, [0020]).
Re claim 5, Zierak teaches the semiconductor structure of claim 1, wherein adjacent cavities (22 of FIG. 3) that extend laterally from the sides of the openings are merged forming a single cavity.
Re claim 6, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, 
wherein adjacent cavities (far right of 16 via the middle and far left of 26) that extend laterally from the sides of the openings are physically separated by end walls (16/12), 
wherein the upper semiconductor layer (18/34) and the end walls (sidewalls of 16) comprise different semiconductor materials, and 
wherein an interface between a crystalized bottom section (14, [0011]) and an amorphized and recrystallized top section (12) of each end wall provides electrical isolation.
Re claim 21, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, further comprising a support structure (16/12) laterally surrounding the semiconductor-on-insulator region (18/34/30), wherein the support structure comprises at least one of an isolation (16) and a stacked semiconductor region (12).
Claim(s) 1-6 and 21 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Zang (Patent No.: US 10615177) filed in the IDS on 03/11/2020.
Re claim 1, Zhang, FIG. 20 teaches a semiconductor structure comprising: 
a semiconductor substrate (100); and 
a semiconductor-on-insulator region (106/18/60/62/70/138) above the semiconductor substrate, and comprising: 
a lower semiconductor layer (106, col. 3, lines 20-25) on the semiconductor substrate; 
an upper semiconductor layer (60/62) above and physically separated from the lower semiconductor layer by at least one cavity, 
wherein upper portions of openings (150a, FIG. 19) extend through the upper semiconductor layer (62) to the at least one cavity, and 
wherein lower portions (106) of the openings are aligned below the upper portions and extend through the lower semiconductor layer from the at least one cavity (18/130/132, col. 4, lines 55-67) to the semiconductor substrate; 
a dielectric layer (18) lining the at least one cavity and further extending into the upper portions of the openings (130/132); and 
an additional semiconductor layer (60) within the upper portions of the openings above the dielectric layer.
Re claim 2, Zhang, FIG. 20 teaches the semiconductor structure of claim 1, wherein the semiconductor-on-insulator region further comprises a lower semiconductor layer (106) between the semiconductor substrate (100) and the insulator-containing cavities (18/130/132).

an insulator plug (18) filling an opening; 
a semiconductor plug (62) filling an upper portion of an opening; and 
a semiconductor-on-insulator plug (60/62/18) comprising a semiconductor section (60/62) filling an upper portion of an opening and an insulator section(18) filling a lower portion of the opening below the upper portion.
Re claim 4, Zhang, FIG. 20 teaches the semiconductor structure of claim 1, wherein each insulator-containing cavity contains an insulator (18) comprising any of: 
a dielectric layer (18); 
a pocket of trapped air (130/132), of trapped gas or under vacuum; and 
a dielectric layer encapsulating a pocket of trapped air, of trapped gas or under vacuum, and wherein each insulator-containing cavity is lined with any of a dielectric layer (18) and an epitaxial semiconductor layer (60/62).
Re claim 6, Zhang, FIG. 20 teaches the semiconductor structure of claim 1/7, 
wherein adjacent cavities (132 via 130) that extend laterally from the sides of the openings are physically separated by end walls (middle 18), 
wherein the upper semiconductor layer (60/62) and the end walls (sidewalls of 18) comprise different semiconductor materials, and 
wherein an interface between a crystalized bottom section (60/62) and an amorphized and recrystallized top section (sidewalls of middle 18) of each end wall provides electrical isolation.
a support structure (148/138/72/74/60/62) laterally surrounding the semiconductor-on-insulator region (106/18/60/62/70/138), wherein the support structure comprises at least one of an isolation (138) and a stacked semiconductor region (60/62).
Claim(s) 1-6 and 21 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by GOKTEPELI (Pub. No.: US 2018/0083098).
Re claim 1, GOKTEPELI, FIGS. 3-4 teaches a semiconductor structure comprising: 
a semiconductor substrate (120); and 
a semiconductor-on-insulator region (405/125/110, ¶ [0029]) above the semiconductor substrate, and comprising: 
a lower semiconductor layer (115, ¶ [0022]) on the semiconductor substrate; 
an upper semiconductor layer (left 405) above and physically separated from the lower semiconductor layer by at least one cavity, 
wherein upper portions of openings extend through the upper semiconductor layer to the at least one cavity (105, note that the cavity 105 is filled with air, claim 9), and 
wherein lower portions of the openings are aligned below the upper portions and extend through the lower semiconductor layer from the at least one cavity to the semiconductor substrate; 
a dielectric layer (305, [0028]) lining the at least one cavity and further extending into the upper portions of the openings; and 
an additional semiconductor layer (right 405) within the upper portions of the openings above the dielectric layer.
Re claim 2, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1, wherein the semiconductor-on-insulator region further comprises a lower semiconductor layer (115, [0021]) between the semiconductor substrate (120) and the insulator-containing cavities (110/105).
Re claim 3, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1, wherein each plug comprises any of: 
an insulator plug (110[STI]) filling an opening; 
a semiconductor plug (405) filling an upper portion of an opening (105); and 
a semiconductor-on-insulator plug (405/110[STI]) comprising a semiconductor section (125, [0021]) filling an upper portion of an opening and an insulator section filling a lower portion (lowermost portion of STI) of the opening below the upper portion
Re claim 4, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1, wherein each insulator-containing cavity contains an insulator comprising any of: 
a dielectric layer; 
a pocket of trapped air, of trapped gas or under vacuum; and 
a dielectric layer and encapsulating a pocket of trapped air, of trapped gas or under vacuum, and wherein each insulator-containing cavity is lined with any of a dielectric layer (110[STI]) and an epitaxial semiconductor layer (405).

Re claim 6, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1/7, 
wherein adjacent cavities that extend laterally from the sides of the openings are physically separated by end walls (305), 
wherein the upper semiconductor layer (125) and the end walls (of 305) comprise different semiconductor materials, and 
wherein an interface between a crystalized bottom section (of 405) and an amorphized and recrystallized top section (sidewalls of STI interface with the cavity 105) of each end wall provides electrical isolation.
Re claim 21, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, further comprising a support structure (405/125/110) laterally surrounding the semiconductor-on-insulator region (150), wherein the support structure comprises at least one of an isolation (vertical column from the far right) and a stacked semiconductor region (from the device).
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. Please see the detail rejections as listed above.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.